DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 have been presented for examination.

Priority
2.	The instant application claims benefit of US Provisional Application No. 63/106,472, filed 10/28/2020.

Information Disclosure Statement
3.	Acknowledgement is made to the information disclosure statement (IDS) submitted on 10/19/2021.  The information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida et al. (US 2021/0103786 A1), hereinafter Yoshida.
	Regarding claim 1, Yoshida discloses a two-dimensional bar code comprising a two-dimensional grid made up of blank and non-blank square modules in which non-blank modules contain elongated colored markers, each elongated colored marker having an area that is smaller than the module within which the elongated colored marker is located [0006, 0162, 0217, 0219, 0226, & 0546 – disclosing a composite code wherein a first and second code can be found within a single QR code, utilizing the same dark areas of the QR code for the markings of the second code, and wherein the markings can comprise of any polygonal shape].
	Regarding claim 2, Yoshida discloses the code of claim 1, wherein the elongated colored marker is black and elliptical [0217, 0219, & 0226].
	Regarding claim 3, Yoshida discloses the code of claim 1, wherein the bar code has a QR code format [0006 & 0162].
	Regarding claim 4, Yoshida discloses a system for encoding primary message data and secondary message data into a two-dimensional bar code having a two-dimensional grid made up of square modules, comprising: a. identifying modules that will contain a marker will appear according to the primary data; and b. placing an elongated colored marker within each such identified module and orienting said elongated markers in accordance with the secondary data [0006, 0162, 0217, 0219, 0226, & 0546 – disclosing a composite code wherein a first and second code can be found within a single QR code, utilizing the same dark areas of the QR code for the markings of the second code, and wherein the markings can comprise of any polygonal shape].
	Regarding claim 5, Yoshida discloses the system of claim 4 wherein the markers are black and elliptical [0217, 0219, & 0226].
	Regarding claim 6, Yoshida discloses the system of claim 5 wherein the markers have identical sizes [0207 & 0208].
	Regarding claim 7, Yoshida discloses the system of claim 4 wherein vertically and horizontally oriented markers have a first size and markers having inclined orientations have a larger size [0217, 0219, 0226, & 0546].
	Regarding claim 8, Yoshida discloses the system of claim 4 wherein the two-dimensional bar code has a QR code format [0006 & 0162].
	Regarding claim 9, Yoshida discloses a method of displaying a primary message and a secondary message on a video display using a two-dimensional bar code having square modules in a predefined format, comprising: a. identifying modules on the display for carrying the messages; b. encoding the primary message in marker-containing modules; c. encoding the secondary message by orienting elongated colored markers in said marker-containing modules in accordance with the secondary message; d. displaying the resulting two-dimensional bar code image on a video display [0006, 0162, 0217, 0219, 0226, & 0546 – disclosing a composite code wherein a first and second code can be found within a single QR code, utilizing the same dark areas of the QR code for the markings of the second code, and wherein the markings can comprise of any polygonal shape & wherein the code can be displayed via an information apparatus display - 0299].
	Regarding claim 10, Yoshida discloses the method of claim 9, wherein the encoding steps include error-correction encoding [0162].
	Regarding claim 11, Yoshida discloses the method of claim 9 wherein the markers are black and elliptical [0217, 0219, & 0226]. 
	Regarding claim 12, Yoshida discloses the method of claim 9 wherein the predefined format is a QR code format [0006 & 0162].
	Regarding claim 13, Yoshida discloses a method of extracting a primary message and a secondary message from a video image of a two-dimensional bar code produced by the system of claim 4, comprising: a. deriving, from the image, the locations of the marker-containing modules; b. deriving, from the image, the orientations of the markers within those modules; c. decoding the primary message from said derived locations; and d. decoding the secondary message from said derived orientations [0162, 0217, 0219, 0226, 0299, & 0546].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876